Citation Nr: 0919805	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and a mood disorder.

2.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for loss of visual 
acuity.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1978 to September 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).  The issues 
of entitlement to service connection for low back disability, 
right hip disability, right knee disability, disability due 
to asbestos exposure, a hernia, disability of the wrists and 
fingers, as well as the issues of entitlement to dental 
treatment for teeth 8 and 9 and entitlement to an initial 
compensable evaluation for residuals of ligament strain of 
the left ring finger, were withdrawn by the Veteran in 
statements received by VA in January 2009 and are no longer 
part of the appeal.   

The Veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge in January 2009, 
and a transcript of the hearing is of record.

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD and a mood disorder, 
for PFB, and for loss of visual acuity are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.   




FINDINGS OF FACT

1.  Asthma was not shown until several years after discharge, 
and the Veteran is not shown to have asthma due to any event 
or incident of his active service.  

2.  The Veteran is not shown to have a sinus disability due 
to any event or incident of his active service.  

3.  Sleep apnea was not shown until many years after 
discharge, and the Veteran is not shown to have sleep apnea 
due to any event or incident of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for the establishment of service connection 
for a sinus disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.  The criteria for the establishment of service connection 
for sleep apnea are not me. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2004, prior to 
initial adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Additional VCAA letters were sent in June 2004, July 2006, 
November 2006, which included service connection on a 
secondary basis, and April 2008.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after each letter.  

The Veteran was informed in a March 2006 letter about 
disability ratings and effective dates for an award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues decided in this appeal, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(Addressing the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.).

There is no medical evidence of chronic asthma, a sinus 
disability, or sleep apnea that emanates from service.  
Consequently, the veteran has not presented evidence 
indicating a nexus between current disability and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  An etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

All available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, including at his January 2009 personal hearing.  
All general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity 
to participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for asthma, a sinus 
disability, and sleep apnea due to service.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claims and that the appeals will be 
denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records dated 
from May 1987 to January 2009, multiple medical articles, a 
transcript of the Veteran's January 2009 travel board 
hearing, and written statements by and on behalf of the 
veteran.  

The Veteran's service treatment records, including his July 
1984 separation examination report, do not contain any 
complaints of medical findings of asthma, a sinus disorder, 
or sleep apnea.  The initial medical evidence of any of these 
disabilities is not until May 1987, more than two and a half 
years after discharge, when the Veteran was seen for asthma.  
He denied a prior history of asthma.  There is no post-
service diagnosis of a sinus disability.  Sleep apnea was not 
diagnosed until 2007.  Additionally, there is no medical 
evidence linking asthma, a sinus disorder, or sleep apnea to 
service.

Because there is no medical evidence of asthma or sleep apnea 
until a number of years after service discharge and no nexus 
opinion in favor of either of these claims, all of the 
elements required under Hickson, supra., have not been shown.  
Although the Veteran has contended that his sleep apnea is 
secondary to respiratory, mental, and dental disabilities, 
service connection cannot be granted for sleep apnea on a 
secondary basis because he is not service connected for any 
of these disabilities.  Therefore,  the claims of service 
connection for asthma and sleep apnea must be denied on this 
record.  Moreover, as there is no medical evidence during or 
after service of a sinus disability, service connection for 
this disorder must also be denied.

With respect to the Veteran's contention that his 
disabilities may be due to service exposure to chemicals, 
such as Trichloroethylene, VA obtained a nexus opinion in 
January 2009 specifically on this issue.  According to the 
January 2009 opinion from K.D.E., M.D., there is no evidence 
in the record or in the medical literature that any one of 
the disorders claimed by the Veteran, including asthma, a 
sinus disorder, and sleep apnea, is causally related to 
exposure to chemicals.

Although testimony from the Veteran and his wife and written 
statements from the veteran have been taken into 
consideration in this case, a layperson without medical 
training is not qualified to render a medical opinion linking 
a disability to service.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).

Extensive information added to the claims files, most of 
which is medical, is general information and does not relate 
specifically to the Veteran's case, and does not contain any 
medical information that would change the outcome in this 
case.
Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is denied.

Service connection for a sinus disability is denied.

Service connection for sleep apnea is denied.


REMAND

A review of the claims files reveals that the Veteran had eye 
complaints in service, with conjunctivitis diagnoses in June 
1981.  PFB was noted on several occasions in service.  
However, no skin or eye disability was noted on discharge 
examination in July 1984.  Although there is post-service 
medical evidence on file of eye problems and PFB, there is no 
VA skin examination with nexus opinion, based on a thorough 
review of the claims file, on whether the Veteran's current 
eye disability and PFB are causally related to service.  

According to a January 2009 statement from R.S., M.D., who 
had treated the Veteran since November 2007 and had reviewed 
some of the medical evidence on file, the Veteran had a 
bipolar disorder that was more likely than not related to 
service.  However, this opinion does not appear to be based 
on a review of the entire claims file and does not contain 
sufficient rationale to support the opinion, as Dr. S does 
not cite to the medical record in more than a general way to 
support his opinion.  Cf. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

With respect to the claim of PTSD, requisite for a grant of 
service connection is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

Although there is no clear diagnosis of PTSD, there is a 
notation in March 2005 of "probable anxiety disorder, may 
still be PTSD."  Additionally, a PTSD screen in August 2008 
is positive.  The Veteran's stressors include finding out 
during service that his girlfriend, a fellow soldier, had 
been murdered; and there is a death certificate on file 
confirming this homicide death.  However, the Veteran has not 
undergone a VA psychiatric examination to determine if he has 
PTSD due to a service stressor.  McClendon, supra. 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for PFB, visual loss, or a 
psychiatric disability that is not evidenced 
by the current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them with 
the claims folder.

2.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran's PFB is 
related to service.  The following 
considerations will govern the examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has 
PFB that is causally related to 
service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.  

3.  The RO/AMC will also provide the Veteran 
a comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran has a visual 
loss that is related to service.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has a 
visual loss that is causally related 
to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

4.  The RO/AMC will take appropriate 
steps to obtain any additional details on 
the Veteran's service stressors that the 
Veteran believes may have contributed to 
the development of his PTSD.  The Veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

5.  If warranted, the RO/AMC will then 
request verification of the Veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the Veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

6.  The AMC/RO will also obtain a 
psychiatric evaluation of the Veteran 
from an appropriately qualified medical 
examiner to determine whether the Veteran 
currently has a psychiatric disorder, to 
include PTSD and a mood disorder, related 
to his military service.  The following 
considerations will govern the 
examination:

a.  The veteran's entire claims 
folders, and a copy of this remand, 
will be reviewed by the examiner in 
conjunction with the examination.  
The examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b. The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to 
obtain a true picture of the nature 
of the Veteran's psychiatric status.  

c.  Based upon a review of the claims 
folders and all clinical evidence of 
record, the examiner must discuss 
whether the Veteran has a current 
psychiatric disability that began in 
service.

d. If the diagnosis of PTSD is deemed 
appropriate, the examiner must 
specify (1) whether each alleged 
stressor found to be established by 
the record, to include the murder of 
his girlfriend, was sufficient to 
produce PTSD; and (2) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for 
all opinions must be provided.    

e.  All indicated tests and studies 
must be performed, and all findings 
should be reported in detail.  Any 
reports prepared must be typed.


f.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

7.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report 
for any one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

8.  Following completion of the foregoing, 
the AMC/RO should review the claims files and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  The AMC/RO should then readjudicate 
the Veteran's claims of entitlement to 
service connection for PFB, for visual loss, 
and for a psychiatric disability, to include 
PTSD and a mood disorder.  If any issue 
continues to be denied, the AMC/RO should 
provide the Veteran and his representative 
with a Supplemental Statement of the Case and 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


